DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael Schmitz et al. U.S. Patent 10,632,871 B2 (Schmitz).
Regarding claim 1, Schmitz discloses a height adjustment mechanism for a headrest (Figure 1a and 1b), comprising: a locking member (Figure 7 Element 84) configured to be locked with a height adjustment gear (Element 9), the locking member having a first locking position and a first unlocking position (Figure 7 Element 91 providing locking positions), and the locking member being capable of switching between the first locking position and the first unlocking position, an operating member (Element 2) having an initial position, a first operating position, and a second operating position (Element 2 moved along the heights incremented with Element 91), a safety lock structure (Element 4) configured to lock the locking member in the first locking position, the safety lock structure being movably connected on the operating member (Element 4), wherein the safety lock structure is driven by the operating member switching from the initial position to the first operating position to unlock the locking member (Figure 4-6), and a driving member (Element 8), one side of the driving member being slidably connected to the operating member, the other side of the driving member abutting against the locking member, wherein the driving member is pulled by the operating member switching from the first operating position to the second operating position, and the locking member is driven by the driving member to switch from the first locking position to the first unlocking position (Column 14 Line 49-Column 15 Line 26; operational relation of elements).  
Regarding claim 2, Schmitz discloses the height adjustment mechanism wherein the operating member is capable of switching among the initial position, the first operating position and the second operating position (Column 15 Line 27-40; height adjustment in increments shown in Figure 7 Element 91).
Regarding claim 11, Schmitz discloses the height adjustment mechanism further comprising a second elastic member capable of providing an elastic force that keeps the operating member in the initial position (Element 83; Column 14 Line 49-Column 15 Line 26).
Allowable Subject Matter
Claims 3-10 and 12-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636